                      Case 15-02683                 Doc 70           Filed 11/29/18 Entered 11/29/18 09:19:18                                      Desc Main
                                                                      Document     Page 1 of 16




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Andrew Holec                                                                    §           Case No. 15-02683
                   Dani M Holec                                                                    §
                                                                                                   §
                                                                 Debtors                           §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    01/28/2015 . The undersigned trustee was appointed on 01/28/2015 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               26,550.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                             500.00
                                                     Bank service fees                                                                   941.20
                                                     Other payments to creditors                                                           0.00
                                                     Non-estate funds paid to 3rd Parties                                                  0.00
                                                     Exemptions paid to the debtor                                                         0.00
                                                     Other payments to the debtor                                                          0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               25,108.80

             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 15-02683                  Doc 70          Filed 11/29/18 Entered 11/29/18 09:19:18                                      Desc Main
                                                         Document     Page 2 of 16




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 12/07/2015 and the
      deadline for filing governmental claims was 12/07/2015 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 3,405.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 3,405.00 , for a total compensation of $ 3,405.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 26.73 , for total expenses of $ 26.73 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 11/29/2018                                     By:/s/Joji Takada, Chapter 7 Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                          Page:         1
                Case 15-02683               Doc 70       Filed 11/29/18 Entered 11/29/18 09:19:18                                   Desc Main
                                                                      FORM 1
                                                          Document
                                                 INDIVIDUAL             PageRECORD
                                                            ESTATE PROPERTY  3 of 16AND REPORT
                                                                            ASSET CASES
                                                                                                                                                        Exhibit A
Case No:              15-02683             BWB      Judge:     Bruce W. Black                   Trustee Name:                       Joji Takada, Chapter 7 Trustee

Case Name:            Andrew Holec                                                              Date Filed (f) or Converted (c):    01/28/2015 (f)
                      Dani M Holec                                                              341(a) Meeting Date:                02/26/2015
For Period Ending:    11/29/2018                                                                Claims Bar Date:                    12/07/2015


                           1                                        2                      3                     4                      5                    6

                  Asset Description                             Petition/             Est Net Value     Property Formally          Sale/Funds            Asset Fully
      (Scheduled and Unscheduled (u) Property)                Unscheduled          (Value Determined       Abandoned               Received by          Administered
                                                                Values              by Trustee, Less       OA=554(a)                the Estate              (FA)/
                                                                                   Liens, Exemptions,                                                  Gross Value of
                                                                                    and Other Costs)                                                     Remaining
                                                                                                                                                           Assets
  1. 412 Crawford Peotone, Il Valued At                             30,000.00                    0.00                                   24,550.00                   FA
     $30,000.00 Actual P
  2. Checking Account - Chase Bank Account No.                           207.00                  0.00                                           0.00                FA
     7534310 Location:
  3. Wearing Aparel Location: In Debtor's Possession                    2,450.00                 0.00                                           0.00                FA
  4. Furs And Jewelry Location: In Debtor's                              100.00                  0.00                                           0.00                FA
     Possession
  5. Firearms Sports, Photographic And Hobby                             100.00                  0.00                                           0.00                FA
     Equipment Location:
  6. Automobile - 2000 Lesus Es 300 Location: In                        2,000.00                 0.00                                           0.00                FA
     Debtor's Possess
  7. Automobile - 2006 Buick Location: In Debtor's                      8,200.00                 0.00                                       2,000.00                FA
     Possession
INT. Post-Petition Interest Deposits (u)                             Unknown                      N/A                                           0.00                FA


                                                                                                                                    Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                $43,057.00                   $0.00                                  $26,550.00                 $0.00
                                                                                                                                    (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Investigating value of real estate and post-petition transfer of vehicle. - Joji Takada 3/11/2015

  Hired real estate broker re: primary residence. - Joji Takada 7/11/2015

  Compromise with Debtor re: primary residence and post-petition transfer of vehicle. - Joji Takada 10/11/2015

  Debtor making installment payment re: compromise. - Joji Takada 12/22/2015

  Debtor making installment payment re: compromise. - Joji Takada 5/2/2016

  Debtor making installment payment re: compromise. - Joji Takada 9/12/2016

  Debtor making installment payment re: compromise. - Joji Takada 12/20/2016

  Debtor making installment payment re: compromise. - Joji Takada 3/20/2016

  Consulting with accountant re: tax return. - Joji Takada 6/15/2017

  Hire accountant re: tax return. - Joji Takada 11/1/2017

  Returns filed. Awaiting prompt determination. - Joji Takada 2/20/2018

  Awaiting prompt determination. - Joji Takada 6/8/2018




       UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                         Page:       2
             Case 15-02683              Doc 70         Filed 11/29/18
Initial Projected Date of Final Report (TFR): 05/30/2017
                                                                             Entered 11/29/18 09:19:18 Desc Main
                                                              Current Projected Date of Final Report (TFR): 06/30/2018
                                                        Document           Page 4 of 16
                                                                                                                         Exhibit A




     UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                             Page:         1
                        Case 15-02683            Doc 70 Filed 11/29/18
                                                                    FORM 2Entered 11/29/18 09:19:18                                     Desc Main
                                                 ESTATE CASHDocument     Page 5 of 16 RECORD
                                                            RECEIPTS AND DISBURSEMENTS
           Case No: 15-02683                                                                            Trustee Name: Joji Takada, Chapter 7 Trustee        Exhibit B
         Case Name: Andrew Holec                                                                          Bank Name: Associated Bank
                        Dani M Holec                                                            Account Number/CD#: XXXXXX0114
                                                                                                                          Checking
  Taxpayer ID No: XX-XXX3540                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/29/2018                                                            Separate Bond (if applicable):


     1              2                      3                                 4                                             5                  6                   7

Transaction     Check or       Paid To / Received From           Description of Transaction         Uniform Tran.    Deposits ($)      Disbursements ($)     Account/CD
   Date         Reference                                                                               Code                                                 Balance ($)
 09/17/15                    David Holec                 Settlement payment                                                $8,850.00                             $8,850.00
                                                         Installment payment
                                                         re compromise of
                                                         debtor's primary
                                                         residence and post-
                                                         petition sale of
                                                         vehicle
                                                         Gross Receipts                 $8,850.00

                    1                                    412 Crawford                   $6,850.00    1110-000
                                                         Peotone, Il Valued
                                                         At $30,000.00
                                                         Actual P
                    7                                    Automobile - 2006              $2,000.00    1129-000
                                                         Buick Location: In
                                                         Debtor's Possession
 10/07/15                    Associated Bank             Bank Service Fee                            2600-000                                      $10.00        $8,840.00
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 10/26/15           1        Dani Holec                  Settlement payment                          1110-000              $1,966.00                           $10,806.00
                                                         Installment payment
                                                         re compromise of
                                                         primary residence
 10/30/15         1001       Prestige Properties Real    Payment to trustee                          3510-001                                     $500.00      $10,306.00
                             Estate Pros Inc             professional
                             2 River Place Ste R         Trustee real estate
                             Lansing, IL 60438           professional
                             Attn: Michael Hansbrough
 11/06/15                    Associated Bank             Bank Service Fee                            2600-000                                      $13.71      $10,292.29
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 11/23/15         1001       Prestige Properties Real    Payment to trustee                          3510-000                                 ($500.00)        $10,792.29
                             Estate Pros Inc             professional
                             2 River Place Ste R         Reversal
                             Lansing, IL 60438           Trustee real estate
                             Attn: Michael Hansbrough    professional
 12/07/15                    Associated Bank             Bank Service Fee                            2600-000                                      $15.53      $10,776.76
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 12/14/15         1002       Michael Hansbrough          Payment to trustee                          3510-000                                     $500.00      $10,276.76
                             Prestige Properties Real    professional
                             Estate Pros Inc             Appraisal fee to real
                             2 River Place Ste R         estate broker
                             Lansing, IL 60438
 01/07/16           1        Dani Holec                  Settlement payment                          1110-000              $1,966.00                           $12,242.76
                                                         Installment payment
                                                         re: Debtor's
                                                         compromise of
                                                         primary residence
 01/08/16                    Associated Bank             Bank Service Fee                            2600-000                                      $15.97      $12,226.79
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)

                                                                                 Page Subtotals:                          $12,782.00              $555.21

              UST Form 101-7-TFR (5/1/2011) (Page: 5)
                                                                                                                                                              Page:         2
                        Case 15-02683            Doc 70 Filed 11/29/18
                                                                    FORM 2Entered 11/29/18 09:19:18                                      Desc Main
                                                 ESTATE CASHDocument     Page 6 of 16 RECORD
                                                            RECEIPTS AND DISBURSEMENTS
           Case No: 15-02683                                                                            Trustee Name: Joji Takada, Chapter 7 Trustee         Exhibit B
         Case Name: Andrew Holec                                                                          Bank Name: Associated Bank
                        Dani M Holec                                                            Account Number/CD#: XXXXXX0114
                                                                                                                          Checking
  Taxpayer ID No: XX-XXX3540                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/29/2018                                                            Separate Bond (if applicable):


     1              2                     3                                  4                                             5                   6                   7

Transaction     Check or       Paid To / Received From           Description of Transaction         Uniform Tran.    Deposits ($)       Disbursements ($)     Account/CD
   Date         Reference                                                                               Code                                                  Balance ($)
 02/05/16                    Associated Bank             Bank Service Fee                            2600-000                                       $17.61      $12,209.18
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 02/18/16           1        Dani Holec                  Settlement payment                          1110-000              $1,966.00                            $14,175.18
                                                         Installment payment
                                                         from Debtor re
                                                         compromise of
                                                         primary residence
                                                         and vehicle
 03/07/16                    Associated Bank             Bank Service Fee                            2600-000                                       $18.11      $14,157.07
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 04/07/16                    Associated Bank             Bank Service Fee                            2600-000                                       $21.05      $14,136.02
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 04/27/16                    Joyce Maldonado                                                         1180-001              $1,200.00                            $15,336.02

 04/27/16           1        Dani M Holec                Settlement payment                          1110-000              $1,966.00                            $17,302.02
                                                         Installment payment
                                                         re compromise of
                                                         primary residence
 04/29/16                    Joyce Maldonado              Reversal                                   1180-000             ($1,200.00)                           $16,102.02
                                                         This check was
                                                         incorrectly deposited
                                                         in this account by the
                                                         bank and appears on
                                                         the bank statements,
                                                         so the trustee was
                                                         asked to show this
                                                         check in the ledger.
 05/06/16                    Associated Bank             Bank Service Fee                            2600-000                                       $20.64      $16,081.38
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 06/07/16                    Associated Bank             Bank Service Fee                            2600-000                                       $23.91      $16,057.47
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 06/17/16           1        Dani Holec                  Settlement payment                          1110-000              $1,966.00                            $18,023.47
                                                         Installment payment
                                                         from debtor re
                                                         compromise of
                                                         primary residence
 07/08/16                    Associated Bank             Bank Service Fee                            2600-000                                       $24.42      $17,999.05
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 08/05/16                    Associated Bank             Bank Service Fee                            2600-000                                       $26.76      $17,972.29
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)



                                                                                  Page Subtotals:                          $5,898.00               $152.50

              UST Form 101-7-TFR (5/1/2011) (Page: 6)
                                                                                                                                                             Page:         3
                        Case 15-02683            Doc 70 Filed 11/29/18
                                                                    FORM 2Entered 11/29/18 09:19:18                                     Desc Main
                                                 ESTATE CASHDocument     Page 7 of 16 RECORD
                                                            RECEIPTS AND DISBURSEMENTS
           Case No: 15-02683                                                                           Trustee Name: Joji Takada, Chapter 7 Trustee         Exhibit B
         Case Name: Andrew Holec                                                                          Bank Name: Associated Bank
                        Dani M Holec                                                            Account Number/CD#: XXXXXX0114
                                                                                                                          Checking
  Taxpayer ID No: XX-XXX3540                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/29/2018                                                            Separate Bond (if applicable):


     1              2                     3                                  4                                             5                  6                   7

Transaction     Check or       Paid To / Received From           Description of Transaction        Uniform Tran.     Deposits ($)      Disbursements ($)     Account/CD
   Date         Reference                                                                              Code                                                  Balance ($)
 09/02/16           1        Dani HOlec                  Settlement payment                          1110-000              $1,966.00                           $19,938.29
                                                         Installment payment
                                                         re primary residence
                                                         buyback
 09/08/16                    Associated Bank             Bank Service Fee                            2600-000                                      $26.72      $19,911.57
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 10/07/16                    Associated Bank             Bank Service Fee                            2600-000                                      $28.55      $19,883.02
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 11/01/16           1        Dani Holec                  Settlement payment                          1110-000              $1,966.00                           $21,849.02
                                                         Installment payment
                                                         re: compromise of
                                                         Debtor primary
                                                         residence
 11/07/16                    Associated Bank             Bank Service Fee                            2600-000                                      $29.56      $21,819.46
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 12/07/16                    Associated Bank             Bank Service Fee                            2600-000                                      $31.39      $21,788.07
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 01/05/17           1        Dani Holec                  Settlement payment                          1110-000              $1,966.00                           $23,754.07
                                                         Payment re
                                                         settlement of primary
                                                         residence
 01/09/17                    Associated Bank             Bank Service Fee                            2600-000                                      $32.39      $23,721.68
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 02/07/17                    Associated Bank             Bank Service Fee                            2600-000                                      $34.89      $23,686.79
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 03/06/17           1        Dani Holec                  Settlement payment                          1110-000              $1,972.00                           $25,658.79
                                                         Final installment re
                                                         primary residence
 03/07/17                    Associated Bank             Bank Service Fee                            2600-000                                      $31.81      $25,626.98
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 04/07/17                    Associated Bank             Bank Service Fee                            2600-000                                      $37.63      $25,589.35
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 05/05/17                    Associated Bank             Bank Service Fee                            2600-000                                      $36.82      $25,552.53
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)




                                                                                 Page Subtotals:                           $7,870.00              $289.76

              UST Form 101-7-TFR (5/1/2011) (Page: 7)
                                                                                                                                                             Page:         4
                        Case 15-02683            Doc 70 Filed 11/29/18
                                                                    FORM 2Entered 11/29/18 09:19:18                                     Desc Main
                                                 ESTATE CASHDocument     Page 8 of 16 RECORD
                                                            RECEIPTS AND DISBURSEMENTS
           Case No: 15-02683                                                                           Trustee Name: Joji Takada, Chapter 7 Trustee         Exhibit B
         Case Name: Andrew Holec                                                                          Bank Name: Associated Bank
                        Dani M Holec                                                            Account Number/CD#: XXXXXX0114
                                                                                                                          Checking
  Taxpayer ID No: XX-XXX3540                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/29/2018                                                            Separate Bond (if applicable):


     1              2                    3                                   4                                             5                  6                   7

Transaction     Check or       Paid To / Received From           Description of Transaction        Uniform Tran.     Deposits ($)      Disbursements ($)     Account/CD
   Date         Reference                                                                              Code                                                  Balance ($)
 06/07/17                    Associated Bank             Bank Service Fee                            2600-000                                      $37.99      $25,514.54
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 07/10/17                    Associated Bank             Bank Service Fee                            2600-000                                      $36.71      $25,477.83
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 08/07/17                    Associated Bank             Bank Service Fee                            2600-000                                      $37.88      $25,439.95
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 09/08/17                    Associated Bank             Bank Service Fee                            2600-000                                      $37.82      $25,402.13
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 10/06/17                    Associated Bank             Bank Service Fee                            2600-000                                      $36.55      $25,365.58
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 11/07/17                    Associated Bank             Bank Service Fee                            2600-000                                      $37.71      $25,327.87
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 12/07/17                    Associated Bank             Bank Service Fee                            2600-000                                      $36.44      $25,291.43
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 01/08/18                    Associated Bank             Bank Service Fee                            2600-000                                      $37.60      $25,253.83
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 02/07/18                    Associated Bank             Bank Service Fee                            2600-000                                      $37.55      $25,216.28
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 03/07/18                    Associated Bank             Bank Service Fee                            2600-000                                      $33.86      $25,182.42
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 04/06/18                    Associated Bank             Bank Service Fee                            2600-000                                      $37.44      $25,144.98
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 05/07/18                    Associated Bank             Bank Service Fee                            2600-000                                      $36.18      $25,108.80
                                                         under 11 U.S.C.
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)


                                                                             COLUMN TOTALS                                $26,550.00          $1,441.20
                                                                                   Less: Bank Transfers/CD's                   $0.00                $0.00
                                                                              Subtotal                                    $26,550.00          $1,441.20



                                                                                 Page Subtotals:                               $0.00              $443.73

              UST Form 101-7-TFR (5/1/2011) (Page: 8)
                                                                                                                    Page:      5
        Case 15-02683              Doc 70   Filed 11/29/18       Entered
                                                         Less: Payments      11/29/18 09:19:18
                                                                        to Debtors          $0.00   Desc Main
                                                                                                         $0.00
                                             DocumentNet
                                                               Page   9   of 16        $26,550.00      $1,441.20
                                                                                                                   Exhibit B




                                                       Page Subtotals:                      $0.00         $0.00

UST Form 101-7-TFR (5/1/2011) (Page: 9)
                                                                                                                               Page:       6
        Case 15-02683              Doc 70        Filed 11/29/18 Entered 11/29/18 09:19:18                   Desc Main
                                                  Document     Page 10 of 16
                                                                                                                              Exhibit B
                                                                      TOTAL OF ALL ACCOUNTS
                                                                                                              NET             ACCOUNT
                                                                               NET DEPOSITS      DISBURSEMENTS                BALANCE
                               XXXXXX0114 - Checking                                $26,550.00            $1,441.20           $25,108.80
                                                                                    $26,550.00            $1,441.20           $25,108.80

                                                                              (Excludes account (Excludes payments Total Funds on Hand
                                                                                      transfers)         to debtors)
                               Total Allocation Receipts:            $0.00
                               Total Net Deposits:              $26,550.00
                               Total Gross Receipts:            $26,550.00




                                                            Page Subtotals:                       $0.00               $0.00

UST Form 101-7-TFR (5/1/2011) (Page: 10)
                  Case 15-02683                  Doc 70       Filed 11/29/18 Entered 11/29/18 09:19:18        Desc Main
                                                               Document     Page 11 of 16
                                                                             Exhibit C
                                                                   ANALYSIS OF CLAIMS REGISTER
Case Number: 15-02683                                                                                                   Date: November 29, 2018
Debtor Name: Andrew Holec
Claims Bar Date: 12/7/2015


Code #     Creditor Name And Address              Claim Class       Notes                        Scheduled          Claimed            Allowed
           Joji Takada                            Administrative                                     $0.00         $3,405.00          $3,405.00
100        6336 North Cicero Avenue
2100       Chicago, IL 60646
           trustee@takadallc.com


           Joji Takada                            Administrative                                     $0.00            $26.73            $26.73
100        6336 North Cicero Avenue
2200       Chicago, IL 60646
           trustee@takadallc.com


           Callero and Callero LLP                Administrative                                     $0.00           $751.00           $751.00
100        7800 North Milwaukee Avenue
3310       Niles, Illinois 60714
           Attn: Ryan Matsui


           Michael Hansbrough                     Administrative                                     $0.00             $0.00           $500.00
100        c/o Prestige Properties Real Estate
3510       Pros Inc
           2 River Place Ste R
           Lansing, IL 60438

           Internal Revenue Service               Unsecured                                          $0.00        $29,401.04         $29,401.04
300        P.O. Box 7317
7100       Philadelphia, PA 19101-7317




1          Cavalry Spv I, Llc                     Unsecured                                          $0.00        $53,002.03         $53,002.03
300        500 Summit Lake Drive, Ste 400
7100       Valhalla, Ny 10595




2          Cavalry Spv I, Llc                     Unsecured                                          $0.00         $8,344.68          $8,344.68
300        500 Summit Lake Drive, Ste 400
7100       Valhalla, Ny 10595




3          Cavalry Spv I, Llc                     Unsecured                                          $0.00        $13,906.09         $13,906.09
300        500 Summit Lake Drive, Ste 400
7100       Valhalla, Ny 10595




4          Cavalry Spv I, Llc                     Unsecured                                          $0.00        $10,371.99         $10,371.99
300        500 Summit Lake Drive, Ste 400
7100       Valhalla, Ny 10595




                                                                              Page 1                   Printed: November 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 11)
                 Case 15-02683                  Doc 70         Filed 11/29/18 Entered 11/29/18 09:19:18                             Desc Main
                                                                Document     Page 12 of 16
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 15-02683                                                                                                                         Date: November 29, 2018
Debtor Name: Andrew Holec
Claims Bar Date: 12/7/2015


Code #     Creditor Name And Address             Claim Class       Notes                                               Scheduled          Claimed            Allowed
5          American Infosource Lp As Agent       Unsecured                                                                 $0.00         $3,636.66          $3,636.66
300        For
7100       Td Bank, Usa
           Po Box 248866
           Oklahoma City, Ok 73124-8866

6          Discover Bank                         Unsecured                                                                 $0.00         $6,575.95          $6,575.95
300        Discover Products Inc
7100       Po Box 3025
           New Albany, Oh 43054-3025


7          Discover Bank                         Unsecured                                                                 $0.00        $23,172.02         $23,172.02
300        Discover Products Inc
7100       Po Box 3025
           New Albany, Oh 43054-3025


9          Bmo Harris Bank N.A.                  Unsecured                                                                 $0.00         $9,928.21          $9,928.21
300        P.O. Box 2035
7100       Milwaukee, Wi 53201-2035




10         Portfolio Recovery Associates, Llc    Unsecured                                                                 $0.00         $2,274.14          $2,274.14
300        Successor To Ge Money Bank,
7100       F.S.B. (Gap)
           Pob 41067
           Norfolk Va 23541

11         Citibank, N.A.                        Unsecured                                                                 $0.00         $1,028.76          $1,028.76
350        C/O American Infosource Lp
7200       Po Box 248840
           Oklahoma City, Ok 73124-8840


           Internal Revenue Service              Unsecured                                                                 $0.00        $12,988.37         $12,988.37
380        P.O. Box 7317
7300       Philadelphia, PA 19101-7317




8          Irs                                   Secured                                                                   $0.00        $34,857.00              $0.00
400        Po Box 7317
4110       Philadelphia, Pa 19101-7317




8          Irs                                   Secured                                                                   $0.00        $34,857.00         $34,857.00
400        Po Box 7317
4300       Philadelphia, Pa 19101-7317                             Payable pursuant to 11 USC Sec. 724(b)(2) and (3)




           Case Totals                                                                                                     $0.00       $248,526.67        $214,169.67
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)
                                                                               Page 2                                        Printed: November 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 12)
                 Case 15-02683              Doc 70   Filed 11/29/18 Entered 11/29/18 09:19:18    Desc Main
                                                      Document     Page 13 of 16
                                                                 Exhibit C
                                                       ANALYSIS OF CLAIMS REGISTER
Case Number: 15-02683                                                                                      Date: November 29, 2018
Debtor Name: Andrew Holec
Claims Bar Date: 12/7/2015




                                                                  Page 3                  Printed: November 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 13)
        Case 15-02683              Doc 70     Filed 11/29/18 Entered 11/29/18 09:19:18              Desc Main
                                               Document     Page 14 of 16




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 15-02683
     Case Name: Andrew Holec
                 Dani M Holec
     Trustee Name: Joji Takada, Chapter 7 Trustee
                         Balance on hand                                              $                25,108.80

               Claims of secured creditors will be paid as follows:

                                                              Allowed           Interim
                                                              Amount of         Payment to         Proposed
      Claim No. Claimant                       Claim Asserted Claim             Date               Payment
      8               Irs                     $    34,857.00 $     34,857.00 $             0.00 $      20,926.07
                 Total to be paid to secured creditors                                $                20,926.07
                 Remaining Balance                                                    $                  4,182.73


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant                Total Requested    to Date          Payment
      Trustee Fees: Joji Takada                          $       3,405.00 $               0.00 $         3,405.00
      Trustee Expenses: Joji Takada                      $            26.73 $             0.00 $              26.73
      Accountant for Trustee Fees: Callero and
      Callero LLP                                        $         751.00 $               0.00 $          751.00
      Other: Michael Hansbrough                          $         500.00 $          500.00 $                  0.00
                 Total to be paid for chapter 7 administrative expenses               $                  4,182.73
                 Remaining Balance                                                    $                        0.00


               Applications for prior chapter fees and administrative expenses have been filed as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 14)
         Case 15-02683             Doc 70      Filed 11/29/18 Entered 11/29/18 09:19:18           Desc Main
                                                Document     Page 15 of 16




                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 160,612.81 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount      Interim Payments Proposed
     Claim No.            Claimant                     of Claim            to Date          Payment
                          Internal Revenue Service     $     29,401.04 $               0.00 $               0.00
     1                    Cavalry Spv I, Llc           $     53,002.03 $               0.00 $               0.00
     2                    Cavalry Spv I, Llc           $      8,344.68 $               0.00 $               0.00
     3                    Cavalry Spv I, Llc           $     13,906.09 $               0.00 $               0.00
     4                    Cavalry Spv I, Llc           $     10,371.99 $               0.00 $               0.00
                          American Infosource Lp As
     5                    Agent For                 $         3,636.66 $               0.00 $               0.00
     6                    Discover Bank                $      6,575.95 $               0.00 $               0.00
     7                    Discover Bank                $     23,172.02 $               0.00 $               0.00
     9                    Bmo Harris Bank N.A.         $      9,928.21 $               0.00 $               0.00
                          Portfolio Recovery
     10                   Associates, Llc              $      2,274.14 $               0.00 $               0.00




UST Form 101-7-TFR (5/1/2011) (Page: 15)
        Case 15-02683              Doc 70   Filed 11/29/18 Entered 11/29/18 09:19:18             Desc Main
                                             Document     Page 16 of 16




                 Total to be paid to timely general unsecured creditors               $                    0.00
                 Remaining Balance                                                    $                    0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 1,028.76 have been allowed and
     will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
     claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     11                   Citibank, N.A.              $        1,028.76 $              0.00 $              0.00
                 Total to be paid to tardy general unsecured creditors                $                    0.00
                 Remaining Balance                                                    $                    0.00




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 12,988.37 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Internal Revenue Service    $       12,988.37 $              0.00 $              0.00
                 Total to be paid to subordinated unsecured creditors                 $                    0.00
                 Remaining Balance                                                    $                    0.00




UST Form 101-7-TFR (5/1/2011) (Page: 16)
